IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-28,421-05


                    EX PARTE DUANE KIRK CUNNINGHAM, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 15-22936-A IN THE 252ND DISTRICT COURT
                            FROM JEFFERSON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

building and sentenced to confinement in state jail for two years. He did not appeal his conviction.

        Applicant’s claim concerning pre-sentence jail time credit is dismissed. Ex parte Florence,

319 S.W.3d 695 (Tex. Crim. App. 2010); Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App.

2004). Based on the trial court’s findings of fact as well as this Court’s independent review of the

entire record, we deny relief on Applicant’s ineffective assistance of counsel claim.



Filed: March 1, 2017
Do not publish